Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(i) & 37 CFR 1.84(p) because lines, numbers & letters are not uniformly thick and well defined, clean, durable, and black (poor line quality).  Also, some characters are too small and illegible.  It is noted that numbers, letters, and reference characters must measure at least 32 cm. (1/8 inch) in height.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2020/0059008 A1, hereinafter referred to as Zhao).

    PNG
    media_image1.png
    406
    478
    media_image1.png
    Greyscale

Regarding claim 1, Zhao discloses a MIMO antenna system (Figs. 1-6), comprising: 
an antenna unit (100), and 
feed networks (4) configured to perform differential feeding on the antenna unit, wherein the feed networks comprise a first feed network (411, 412) configured to perform +45° polarization feeding on the antenna unit (paragraph [0049]) and a second feeding network (421, 422) configured to perform -45° polarization feeding on the antenna unit (paragraph [0049]), the first feeding network and the second feeding network are arranged to be orthogonal to each other (41, 42, paragraphs [0048], [0049]), the first feed network comprises a first polarization feed port (41) connected to an external circuit (inherent external circuit connected to 41, 42), the second feed network comprises a second polarization feed port (42) connected to the external circuit, the first feed networks perform +45° polarization feeding on the antenna unit through the first polarization feed port and the second feed networks perform -45° polarization feeding on the antenna unit through the second polarization feed port (41, 42, paragraphs [0048], [0049]).
Regarding claim 2, Zhao discloses the MIMO antenna system as described in claim 1, wherein one of the feed networks comprise a T-type power divider (41, 42) and a phase shifter (paragraph [0049]).
Regarding claim 3, Zhao discloses the MIMO antenna system as described in claim 1, further comprising a substrate (5), on which the feed networks are arranged, wherein the antenna unit is fixed to the substrate (Fig. 1).
Regarding claim 4, Zhao discloses the MIMO antenna system as described in claim 2, further comprising a substrate (5), on which the feed networks are arranged, wherein the antenna unit is fixed to the substrate (Fig. 1).
Regarding claim 5, Zhao discloses the MIMO antenna system as described in claim 3, wherein the antenna unit comprises a flat-plate radiator (1) spaced apart from and in parallel with the substrate, a first support portion (see “1st SP” in annotated Fig. 2 above), and a second support portion (see “2nd SP” in annotated Fig. 2 above), wherein the first support portion and the second support portion support the flat-plate radiator on the substrate and are disposed to crisscross with each other (see “1st SP” and “2nd SP” in annotated Fig. 2 above).
Regarding claim 6, Zhao discloses the MIMO antenna system as described in claim 4, wherein the antenna unit comprises a flat-plate radiator (1) spaced apart from and in parallel with the substrate, a first support portion (see “1st SP” in annotated Fig. 2 above), and a second support portion (see “2nd SP” in annotated Fig. 2 above), wherein the first support portion and the second support portion support the flat-plate radiator on the substrate and are disposed to crisscross with each other (see “1st SP” and “2nd SP” in annotated Fig. 2 above).
Regarding claim 7, Zhao discloses the MIMO antenna system as described in claim 5, wherein the first feed network (411, 412, Fig. 5) further comprises a first feed point (413) and a second feed point (414), the first feed point and the second feed point are electrically connected to the first support portion (see 31, 32, paragraphs [0046]-[0049]), and the first feed point (413), the first polarization feed port (41), and the second feed point (414) are sequentially disposed (see Fig. 5); the second feed network  (421, 422, Fig. 5) further comprises a third feed point (423) and a fourth feed point (424), the third feed point (423) and the fourth feed point (424) are electrically connected to the second support portion (see 33, 34, paragraphs [0046]-[0049]), and the third feed point (423), the second polarization feed port (42), and the fourth feed point (424) are sequentially disposed (Fig. 5); and the first feed point (413) and the second feed point (414) are disposed to crisscross (Fig. 5) with the third feed point (423) and the fourth feed point (424).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of MARUYAMA et al. (US 2009/0046794 A1, hereinafter referred to as MARUYAMA).
	Regarding claims 9 and 10, Zhao discloses all the features and limitations as discussed above but does not specifically disclose wherein a size of the flat-plate radiator is 48mm * 48mm, and a height of the radiator relative to the substrate is 15mm.

	Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the size of the flat-plate radiator or Zhao as 48mm * 48mm, and a height of the radiator relative to the substrate as 15mm in order to drive signals using user preferred frequency of radio waves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watson (US 10,333,228 B2) discloses a low coupling 2x2 MIMO array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844